DETAILED ACTION
The following is a Final Office action.  In response to Examiner’s communication of 5/13/22, Applicant, on 8/11/22, amended claims 1, 4, 5, 8, 11, 12, 15, and 18. Claims 1-20 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objections to the drawings are withdrawn in light of the amended specification filed on 8/11/2022. Accordingly, the drawings are acceptable.
The 35 USC 101 rejections of claims 1-20 are withdrawn in light of Applicant’s amendments and explanations. 
The 35 USC 102 rejections of claims 1-20 are withdrawn in light of Applicant’s amendments.
New 35 USC 103 rejections of claims 1-20 are applied in light of Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0374160 to Yin et al. (hereafter referred to as Yin) in view of U.S. Patent Application Publication Number 2019/0130070 to Cheng et al. (hereafter referred to as Cheng).
As per claim 1, Yin teaches:
A system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Paragraph Number [0050] teaches a device 14b for collecting data, and a network system 14c for connecting the WMSs 14a to the device 14b. The WMSs 14a include sensors configured to collect physiological signals including, but not limited to, heart rate (HR), body temperature (BT), respiration rate (RESP), blood pressure (BP), electroencephalogram (ECG), electrocardiogram (EEG), Galvanic skin response (GSR), oxygen saturation (SpO2), blood glucose (BG), and body mass index (BMI). The device 14b may be implemented in a variety of configurations including general computing devices such as desktop computers, laptop computers, tablets, networks appliances, or mobile devices such as mobile phones, smart phones, or smart watches, as nonlimiting examples. The device 14b includes one or more processors for performing specific functions and memory for storing those functions. The network system 14c may be implemented as a single network or a combination of multiple networks. Network system 14c may include but is not limited to wireless telecommunications networks, WiFi, Bluetooth, Zigbee, or other communication networks).
a trainer component that: generates, based on structured observational data and unstructured observational data of multiple entities collected at multiple observation times, structured observational training data (Paragraph Number [0042] teaches machine learning systems enable computers to think and analyze problems like a human. When machine learning systems are guided by human labeling of data instances into various classes, they fall into the category of supervised learning. Supervised machine learning systems make predictions using mathematical rules learned from a labeled training dataset. Each training data instance contains a feature vector and its label as a target output. A feature represents a unique measurable phenomenon based on direct observation. To avoid feature redundancy, a feature filtering technique can be used to search, evaluate, and select only the informative features (See also Paragraph Numbers [0047], [0052], [0062], and [0066])).
and trains a probabilistic model to generate probability distributions of disease states of diseases (Paragraph Number [0044] teaches these supervised machine learning systems fall into three categories: similarity based, probabilistic, and error based. Similarity based machine learning systems predict the label of an incoming data instance by analyzing its similarity to pre-known data instances. Paragraph Number [0066] teaches diagnostic decisions are made in the fourth stage 38. In PHDS 14, diagnosis of disease i is done using its pre-trained MLM that includes a meta learner 54 and k.sub.i base learners 56. The meta learner 54 finalizes a prediction based on outputs from k.sub.i base learners 56, using the ensemble method selected during the training phase. Note that sometimes the training phase may prefer a single base learner 56, thus obviating the need for a meta learner 54, given the fact that ensemble methods do not always boost MLM performance. (See also Paragraph Numbers [0042], [0047], [0052], and [0062])).
a model component that employs a probabilistic model to generate probability distributions of disease states of a disease of an entity based on observational data of the entity (Paragraph Number [0045] teaches probabilistic machine learning systems predict the label of an incoming instance based on probabilistic relationships between feature values and labels. For example, Naive Bayes utilizes the Bayes theorem to predict the class with the highest probability given a label-feature probabilistic relationship. As another example, Bayes network simplifies the lengthy Bayes chain calculation by introducing conditional tables. It increases the computational speed, at the expense of model size overhead. A further example, the best-first decision tree is a binary tree that splits on feature values. Selection of the best feature type to split on depends on its ability to reduce impurities, typically measured by reduction in entropy levels, termed as information gain. J48 is another example of a tree-based system in which pruning algorithms are used to avoid overfitting. Decision tables utilize rule tables to represent the probabilistic relationship between features. Paragraph Number [0079] teaches a training table 116 for disease i can be acquired from a biomedical dataset 118 after the feature indexing process is complete. Each feature is given an availability index in the form of an integer ranging from 1 to 3 to signal its availability at Tier-1 18 through Tier-3 22. A decision maker (DMx) 122 at Tier-x can only be trained using features with indices t, where t≤x. As shown by the vertical parentheses in FIG. 8, data instances containing available features at a given tier form an available dataset 120 for that tier. This available dataset 120 can later be used to generate the decision maker 122. Since the training table 116 can simultaneously support multiple available datasets 120, decision makers 122 can be generated in a completely parallel manner).
an index component that generates a disease status index of the disease based on the probability distributions of the disease states (Paragraph Number [0078] teaches a DDM generation procedure 106 is utilized to automatically generate DDMs. As shown in FIG. 8, a training table is sequentially constructed from a biomedical dataset for disease i 108, tier-wise available datasets are derived 110, decision makers are generated in a parallel fashion 112, and the DDM for disease i is finalized 114. Paragraph Number [0086] teaches a given biomedical dataset is transformed into a training table with the feature indexing process. Feature indexing at Tier-1 depends on the available WMS types in SS-LUT that can be matched to the signals in the biomedical dataset. According to one embodiment, a 12-lead smart vest is selected as the WMS for ECG collection. This WMS was picked to obtain the highest achievable accuracy in the WMS tier, although other WMSs may be selected in other embodiments).
Yin discloses a training model that generates probabilities of disease states of an entity but does not explicitly teach grouping comorbidities and utilizing Markov jump layers and transitions of disease states which is taught by the following citations from Cheng:
wherein the probabilistic model comprises an observational layer that groups observations of the observational data into comorbidities (Paragraph Number [0040] teaches an example of enrolling health data as an example disease registry data. Disease registry data is typically targeted for a particular disease. However, the features collected in disease registry data may have particular uses. For example, some of the features collected may be evaluated to gauge socio-economic impact of the particular disease on patient(s). Each of the respective tables 502 (e.g., Event, Medication, Comorbidity, Participants Profile, Periodic Assessments) of the disease registry data 500 can provide different types of information. Tracking disease progression could be one of multiple targets of disease registry data).
and a comorbidity layer that generates an onset pattern of a set of the comorbidities (Paragraph Number [0040] teaches an example of enrolling health data as an example disease registry data. Disease registry data is typically targeted for a particular disease. However, the features collected in disease registry data may have particular uses. For example, some of the features collected may be evaluated to gauge socio-economic impact of the particular disease on patient(s). Each of the respective tables 502 (e.g., Event, Medication, Comorbidity, Participants Profile, Periodic Assessments) of the disease registry data 500 can provide different types of information. Tracking disease progression could be one of multiple targets of disease registry data. Paragraph Number [0041] teaches EHS tracks by patients based on diagnosis, medication, lab results and other patient data like body mass index, age and others. There is no indication which features could be useful and how efficient they are for tracking disease progression. Enroll-HD is an example of Disease Registry Data (DRD) is more targeted for individual disease, the features collected could be used to evaluate social, economic as well as health impact of the disease on patients).
and a Markov jump process layer that generates a progression of the disease by capturing transitions of the disease states of the disease (Paragraph Number [0042] teaches a Composite Feature Engineering (CFE) 612 is performed, e.g., using multiple models based on different sets of data; graphical modeling can also be used to extract underlying progression patterns from features to generate composite features at 614. After CFE 612, disease progression modeling is performed at 616 the next step is Disease Progression Modeling (DPM) which can use multiple methodologies to build the model 116. For example, a semi-Markov jump process can be used to extract DPM using Health Record data. The disease progression modeling 116 results in disease stage assignment 618. A goal of this preliminary state within the disease progression modeling (DPM) is to map respective patients at respective observation to specific disease states. The preliminary model generated from stage 1 feeds into stage 2. In stage 2, the observational data is the same but refined with clinical features, e.g., time stamps for respective patients showing disease progression thereby creating longitudinal data that is specific for respective patients. This creates for respective patients a sequence of observations and data with time stamp(s) to map patient condition within a specific disease state).
Both Yin and Cheng are directed to disease progress probability models. Yin discloses a training model that generates probabilities of disease states of an entity. Cheng improves upon Yin by teaching grouping comorbidities and utilizing Markov jump layers and transitions of disease states. One of ordinary skill in the art would be motivated to further include grouping comorbidities and utilizing Markov jump layers and transitions of disease states, to efficiently increase the effectiveness of the model by incorporating related disease and disease stages.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method that generates probabilities of disease states of an entity in Yin to further utilize grouping comorbidities and utilizing Markov jump layers and transitions of disease states as disclosed in Cheng, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 8, claim 8 recites a computer implemented method that is substantially similar to the method performed by the system found in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 15, Yin teaches:
A computer program product facilitating a process to employ a probabilistic model to generate a continuous disease status index based on observational data, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: (Paragraph Number [0050] teaches a device 14b for collecting data, and a network system 14c for connecting the WMSs 14a to the device 14b. The WMSs 14a include sensors configured to collect physiological signals including, but not limited to, heart rate (HR), body temperature (BT), respiration rate (RESP), blood pressure (BP), electroencephalogram (ECG), electrocardiogram (EEG), Galvanic skin response (GSR), oxygen saturation (SpO2), blood glucose (BG), and body mass index (BMI). The device 14b may be implemented in a variety of configurations including general computing devices such as desktop computers, laptop computers, tablets, networks appliances, or mobile devices such as mobile phones, smart phones, or smart watches, as nonlimiting examples. The device 14b includes one or more processors for performing specific functions and memory for storing those functions. The network system 14c may be implemented as a single network or a combination of multiple networks. Network system 14c may include but is not limited to wireless telecommunications networks, WiFi, Bluetooth, Zigbee, or other communication networks).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 9, and 16, the combination of Yin and Cheng teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Yin teaches:
wherein the observational data is selected from a group consisting of longitudinal observational data, high dimensional observational data, heterogeneous observational data, high dimensional longitudinal heterogeneous observational data, disease registry data, and electronic health record data (Paragraph Number [0058] teaches at Tier-2 20, the data, aggregated with additional measurements and physician insights, are passed to the diagnosis engine 30 through T.sub.1. In one embodiment of HDSS 10, decision-making processes are allocated to an external diagnosis engine 30, so that modifications to existing CDSSs can be minimized. However, alternative embodiments of HDSS 10 may have a diagnosis engine 30 integrated in the system. The diagnosis engine 30 includes one or more processors for performing specific functions and memory for storing those functions, as illustrated by machine learning system libraries and DDMs in databases accessible by machine learning system engines, such as WEKA and TensorFlow as nonlimiting examples (Examiner notes that this section teaches at least a disease registry data and an electronic heath record data)).
As per claims 3, 10, and 17, the combination of Yin and Cheng teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Yin teaches:
wherein the disease status index comprises a continuous disease status index (Paragraph Number [0065] teaches in the third stage 36, the digitized signals from WMSs are pre-processed from possibly incomplete and inconsistent raw measurements into formats understandable by MLMs. Upon approval from the context recognizer 46, the appropriate data streams are fed to a disease module 44 based on the SS-LUT indices specified by the module 44. A feature extractor 48 computes the desired features from these data streams. Then, a missing value handler 50 gets rid of missing feature values using statistical methods, such as value imputations and interpolations. Finally, a binning module 52 maps continuous measurements to separate bins, thus reducing overall computational load on the MLMs. Paragraph Number [0066] teaches diagnostic decisions are made in the fourth stage 38. In PHDS 14, diagnosis of disease i is done using its pre-trained MLM that includes a meta learner 54 and k.sub.i base learners 56. The meta learner 54 finalizes a prediction based on outputs from k.sub.i base learners 56, using the ensemble method selected during the training phase. Note that sometimes the training phase may prefer a single base learner 56, thus obviating the need for a meta learner 54, given the fact that ensemble methods do not always boost MLM performance).
As per claims 4, 11, and 18, the combination of Yin and Cheng teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Yin teaches:
wherein the trainer component further trains the probabilistic model to determine at least one of a number of disease states corresponding to different diseases or one or more parameters used to generate the probability distributions corresponding to the number of disease states of the different diseases based on the observational training data (Paragraph Number [0065] teaches in the third stage 36, the digitized signals from WMSs are pre-processed from possibly incomplete and inconsistent raw measurements into formats understandable by MLMs. Upon approval from the context recognizer 46, the appropriate data streams are fed to a disease module 44 based on the SS-LUT indices specified by the module 44. A feature extractor 48 computes the desired features from these data streams. Then, a missing value handler 50 gets rid of missing feature values using statistical methods, such as value imputations and interpolations. Finally, a binning module 52 maps continuous measurements to separate bins, thus reducing overall computational load on the MLMs. Paragraph Number [0079] teaches a training table 116 for disease i can be acquired from a biomedical dataset 118 after the feature indexing process is complete. Each feature is given an availability index in the form of an integer ranging from 1 to 3 to signal its availability at Tier-1 18 through Tier-3 22. A decision maker (DMx) 122 at Tier-x can only be trained using features with indices t, where t≤x. As shown by the vertical parentheses in FIG. 8, data instances containing available features at a given tier form an available dataset 120 for that tier. This available dataset 120 can later be used to generate the decision maker 122. Since the training table 116 can simultaneously support multiple available datasets 120, decision makers 122 can be generated in a completely parallel manner).
As per claims 5, 12, and 19, the combination of Yin and Cheng teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, Yin teaches:
wherein the computer executable components further comprise: an extraction component that extracts from an observational database at least one of the structured observational data, the unstructured observational data, or the observational data of the entity (Paragraph Number [0065] teaches in the third stage 36, the digitized signals from WMSs are pre-processed from possibly incomplete and inconsistent raw measurements into formats understandable by MLMs. Upon approval from the context recognizer 46, the appropriate data streams are fed to a disease module 44 based on the SS-LUT indices specified by the module 44. A feature extractor 48 computes the desired features from these data streams. Then, a missing value handler 50 gets rid of missing feature values using statistical methods, such as value imputations and interpolations. Finally, a binning module 52 maps continuous measurements to separate bins, thus reducing overall computational load on the MLMs.  Paragraph Number [0079] teaches a training table 116 for disease i can be acquired from a biomedical dataset 118 after the feature indexing process is complete. Each feature is given an availability index in the form of an integer ranging from 1 to 3 to signal its availability at Tier-1 18 through Tier-3 22. A decision maker (DMx) 122 at Tier-x can only be trained using features with indices t, where t≤x. As shown by the vertical parentheses in FIG. 8, data instances containing available features at a given tier form an available dataset 120 for that tier. This available dataset 120 can later be used to generate the decision maker 122. Since the training table 116 can simultaneously support multiple available datasets 120, decision makers 122 can be generated in a completely parallel manner).
As per claims 6 and 13, the combination of Yin and Cheng teaches each of the limitations of claims 1 and 8 respectively.
In addition, Yin teaches:
wherein the model component employs the probabilistic model to generate the probability distributions of the disease states at multiple observation times of the entity (Paragraph Number [0045] teaches probabilistic machine learning systems predict the label of an incoming instance based on probabilistic relationships between feature values and labels. For example, Naive Bayes utilizes the Bayes theorem to predict the class with the highest probability given a label-feature probabilistic relationship. As another example, Bayes network simplifies the lengthy Bayes chain calculation by introducing conditional tables. It increases the computational speed, at the expense of model size overhead. A further example, the best-first decision tree is a binary tree that splits on feature values. Selection of the best feature type to split on depends on its ability to reduce impurities, typically measured by reduction in entropy levels, termed as information gain. J48 is another example of a tree-based system in which pruning algorithms are used to avoid overfitting. Decision tables utilize rule tables to represent the probabilistic relationship between features. Paragraph Number [0072] teaches tier-2 20 has a similar decision flow. Disease diagnosis is carried out using the disease module 44 shown in FIG. 6. As opposed to the conventional information extraction process used by physicians, Tier-2 20 utilizes EHRs and DORs to inform the physicians of a patient's background information and a detailed symptom record. The DOR symptom types can be updated based on the latest domain knowledge to provide a uniform picture to all physicians. This aspect cannot be accomplished simply by a physician. Tier-2 20 recommends m tests 76 based on the collected empirical data 78. Since a physician may not remember all available m tests at a given time, Tier-2 HDSS includes m≥n. As in the case of Tier-1 18, the test measurements are pre-processed (via feature extractor 80, missing value handler 82, and binning module 84) before being fed to a meta learner 86 through k base learners 88. Finally, Tier-2 20 transfers control to either Tier-3 22 or Tier-4 24 depending on whether further laboratory measurements are necessary, as shown by inquiry 90).
As per claims 7 and 14, the combination of Yin and Cheng teaches each of the limitations of claims 1 and 8 respectively.
In addition, Yin teaches:
wherein the index component generates the disease status index of the disease at multiple observation times of the entity to track at least one of status of the disease or progression of the disease, thereby facilitating at least one of improved accuracy of the disease status index or improved prognosis of the disease by an expert entity (Paragraph Number [0066] teaches diagnostic decisions are made in the fourth stage 38. In PHDS 14, diagnosis of disease i is done using its pre-trained MLM that includes a meta learner 54 and k.sub.i base learners 56. The meta learner 54 finalizes a prediction based on outputs from k.sub.i base learners 56, using the ensemble method selected during the training phase. Note that sometimes the training phase may prefer a single base learner 56, thus obviating the need for a meta learner 54, given the fact that ensemble methods do not always boost MLM performance. Paragraph Number [0092] teaches to compare the machine learning approach disclosed herein against conventional multi-threshold approaches in the WMS-tier, a best-first decision tree model is trained on each of the 279 Tier-1 features individually. This approach splits each possible feature axis into value ranges separated by thresholds and checks the rule's accuracy. In other words, it tries to find the highest accuracy the multi-threshold approach can realize by exhaustively constructing threshold models Paragraph Number [0086] teaches a given biomedical dataset is transformed into a training table with the feature indexing process. Feature indexing at Tier-1 depends on the available WMS types in SS-LUT that can be matched to the signals in the biomedical dataset. According to one embodiment, a 12-lead smart vest is selected as the WMS for ECG collection. This WMS was picked to obtain the highest achievable accuracy in the WMS tier, although other WMSs may be selected in other embodiments).
As per claim 20, the combination of Yin and Cheng teaches each of the limitations of claim 15. In addition, claim 20 recites claim language that is substantially similar to that found in claims 6, 7, 13, and 14 and is rejected for the same reasons put forth in regard to those claims.

Response to Argument
Applicants arguments filed 8/11/2022 have been fully considered but they are not fully persuasive.
Applicant argues that the amended claims do not recite material analogous to court identified abstract concepts and if it did, recites a practical application of the abstract concepts recited. (See Applicant’s Remarks, 8/11/2022, pgs. 7-9). Examiner agrees with Applicant’s analysis in light of the amendments to claims 1, 8, and 15. As such, the 35 USC 101 rejection of claims 1-20 are withdrawn as the claims are found to be eligible in that they are directed towards a software solution to a problem that is rooted in computer technology.
Applicant argues that the previously cited reference does not teach the newly amended portions including the new limitations recited by the independent claims. (See Applicant’s Remarks, 8/16/2022, pgs. 9-10). Examiner respectfully disagrees. Examiner notes that new citations from the Yin and Cheng references have been applied to the newly presented claim limitations as indicated in the above in the new 35 USC 103 rejection. As such, Applicant’s arguments directed towards the previous 35 USC 102 rejection are moot. In response to Applicant’s arguments, Examiner directs Applicant to review the new citations provided in the 35 USC 103 rejection presented above

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        

/SHELBY A TURNER/Primary Examiner, Art Unit 3619